Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11191321. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a device comprising a control bar and base with the control bar having 3 arms which vary in width as claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beers (2018/00110292).
     Beers shows A device (see figure 56) for easing foot entry into an article of footwear, the device comprising:
     a control bar (2614) and a base (2622/2622A) underlying the control bar;
wherein the control bar includes a plurality of slats (2681), the plurality of slats including
an uppermost slat, a lowermost slat closer to the base than the uppermost slat, and at least
one intermediate slat disposed between the uppermost slat and the lowermost slat; each
slat of the plurality of slats having:
     a center segment (see figure 56);
     a medial side arm (see figure 56) extending from the center segment to a medial end
connected to a medial side of the base; and
     a lateral side arm (see figure 56) extending from the center segment to a lateral end
connected to a lateral side of the base; wherein the center segments of the plurality of
slats progressively increase in width from the lowermost slat to the uppermost slat (shown in figure 56); and
wherein the control bar is resiliently bendable between an unloaded position (shown in figure 55) and a loaded position (shown in figure 56) in which at least one center segment is closer to the base than in the unloaded position.
	     In reference to claims 2 and 3, see figure 56.
	     In reference to claims 10 and 11, Beers shows a thick portion (2622) and a thin portion (2622A) and the thin portion has a greater height at a center of the base (as shown in figure 56 the height of the thin portion is greater at the center, i.e. the center between the front and rear portions of the base) and the thicker portion has a greater height at a medial and lateral side portions, i.e. rear of the greater height portions of 2622A inasmuch as applicant has claimed and defined such.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers (2018/00110292) in view of Hardimon (2736110).
     Beers shows an article of footwear with an upper (38) and a heel support device (as discussed above) substantially as claimed except for providing the heel support device between an inner and outer layer of the upper.  Hardimon teaches placing a heel support device (32 and 34) between inner and outer layers (52, see figures 2-5) of an upper.  It would have been obvious to provide the device between inner and outer layers of an upper as taught by Hardimon in the footwear of Beers to prevent the device from contacting a foot and to hide the device from view for style.
     In reference to claim 14, see element 2684 of Beers.
Allowable Subject Matter
Claims 4-9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the filing of a proper Terminal Disclaimer.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 /MARIE D BAYS/ Primary Examiner, Art Unit 3732